Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-5, recite the limitation "the clothing hamper insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paula (USPN 5,024,344).
With respect to claim 1, Paula shows a clothing hamper (fig. 2) having an inside depth and also has an inside length, and width, defining an open top perimeter (when lid is opened), the hamper comprising: a) a hamper rectangular outer portion having a 
With respect to claim 2, Paula shows wherein there are handles (24, where ever a user grasp, meets handles, in other words the bottom corners meet handles) on the hamper.  
With respect to claim 8, Paula shows the one or more compression strap (26) extends across on wall (10) of the clothing hamper between two vertical corners.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is rejected under 35 U.S.C. 103(a) as being unpatentable over Paula in view of Kellogg (US Pub No. 2009/0223954).
	Paula discloses the invention substantially as claimed.   
However Paula does not disclose claim 3, wherein there are a plurality of dividers in the clothing hamper insert which can fold flat during use of the hamper.  
 Kellogg teaches adding a plurality of dividers (80,82, see fig. 19) in the clothing hamper insert which can fold flat (made of mesh) during use of the hamper in the same field of endeavor for the purpose of making separate compartments for separate items.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add dividers as taught by Kellogg to the container of Paula in order to organize different items inside one container. 


Claims 4-6, are rejected under 35 U.S.C. 103(a) as being unpatentable over Paula in view of Salander (USPN 7,232,018).
	Paula discloses the invention substantially as claimed.   
However Paula does not disclose claim 4, which further comprises a lid, claim 5, which further comprises one or more stiff panel inserts, claim 6, which is placed in a travel container.
	Salander teaches claim 4, which further comprises a lid (280), claim 5, which further comprises one or more stiff panel inserts (stiffeners 510), claim 6, which is placed in a travel container (see nesting in fig. 1) in the same field of endeavor for the purpose of the lid covers the top, the stiffeners make the container have a more rigid structure, and compressing and nesting in a larger container is to save on space during storage or while traveling while empty.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lid, stiffen the wall and store the . 
Claim 7, is rejected under 35 U.S.C. 103(a) as being unpatentable over Paula in view of Chen USPN 7,588,160) .
	Paula discloses the invention substantially as claimed.   
However Paula does not disclose the one or more compression straps is positioned circumferentially. 
	Chen teaches the one or more compression straps (14) is positioned circumferentially in the same field of endeavor for the purpose of chinchin down and compacting a collapsible container to take up less space.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to circumferential compression straps as taught by Chen to surround the collapsible container of Paula in order to apply a larger compression force and the adjustable compression straps can really torque down and compress the container. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736